Case 2:19-cv-12956-TGB-DRG ECF No. 33, PageID.334 Filed 02/24/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CARLA A. MCAFEE,                                    2:19-CV-12956

                  Plaintiff,
                                         ORDER DISMISSING COUNTS
      v.                                     I, II, AND III WITH
                                         PREJUDICE AND DIRECTING
GEORGE PHIFER, HURON
                                            DEFENDANT HURON
CLINTON METROPOLITAN
                                            CLINTON TO FILE A
AUTHORITY,
                                             DISCOVERY PLAN
                  Defendants.


     This matter is before the Court on an order to show cause. ECF No.
30. Plaintiff Carla A. McAfee’s complaint raised four counts alleging

sexual harassment and retaliation against Defendants George Phifer and
his employer Huron Clinton Metropolitan Authority. ECF No. 1.
Defendant Huron Clinton moved to dismiss Counts I and III without

prejudice. ECF No. 11. Shortly after, Defendant Phifer moved for
judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). ECF No. 18.

     The Court issued its order on the two motions on September 18,
2020. ECF No. 28. In it, the Court accepted Plaintiff’s stipulation to

dismiss Count II in its entirety and Count I as to Defendant Phifer. Id.
at PageID.296. As to Counts I and III, the Court dismissed the claims
without prejudice because Plaintiff failed to allege facts sufficient to show

that she suffered from either a hostile work environment or quid pro quo
                                     1
Case 2:19-cv-12956-TGB-DRG ECF No. 33, PageID.335 Filed 02/24/21 Page 2 of 3




sexual harassment. Id. at PageID.296. Although Plaintiff alleged that
she held subjective beliefs that Defendant Phifer was engaging in

sexually discriminatory conduct rising to the level of a hostile work
environment, her allegations did not satisfy the objective component as
required by Sixth Circuit case law. Id. at PageID.318-19 (citing Jordan

v. City of Cleveland, 464 F.3d 584, 598 (6th Cir. 2006)). As to her claims
about quid pro quo sexual harassment, Plaintiff did not establish in her
allegations that her employer’s adverse actions against her resulted from

her refusal to submit to Defendant Phifer’s advances. Id. at PageID.321-
22.

      In its order, the Court directed Plaintiff to file a stipulated order
dismissing Count II in its entirety and Count I as to Defendant Phifer.

Id. at PageID.325. Plaintiff did so on September 29, 2020. ECF No. 29.
Because Counts I and III were dismissed without prejudice, the Court
also ordered Plaintiff to file a Motion for Leave to File an Amended

Complaint, with an attached Amended Complaint, within thirty days.
That was on September 18, 2020. Five months later, Plaintiff had still
not sought leave to correct the deficiencies in the Complaint, so on

February 8, 2021, the Court ordered Plaintiff to show cause as to why she
had not complied. ECF No. 30. On February 15, 2021, Plaintiff filed a
response to the Show Cause Order consisting of the statement: “Plaintiff

has not provided additional factual information for filing an amended


                                     2
Case 2:19-cv-12956-TGB-DRG ECF No. 33, PageID.336 Filed 02/24/21 Page 3 of 3




complaint.”     ECF   No.   31,    PageID.329.   In   view   of   Plaintiff’s
acknowledgment that no additional facts are available that would

address the deficiencies in the Complaint, Counts I and III of the
Complaint are hereby DISMISSED WITH PREJUDICE. Because no
claims remain against Defendant Phifer, he is DISMISSED from this

suit.

        Count IV is a retaliatory discharge claim against Defendant Huron
Clinton only. Because Defendant Huron Clinton did not move to dismiss
Count IV, it thus remains before the Court. Defendant Huron Clinton is

hereby ORDERED to file a Discovery Plan pursuant to Fed. R. Civ. Proc.
26(f) on or before March 5, 2021. Thereafter, the Court will conduct a
Scheduling Conference.

IT IS SO ORDERED.


Dated: February 24, 2021          s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                      3
